Citation Nr: 0011508	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  94-31 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the claimant perfected an appeal as to the issue of 
entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Blake W. Ferguson, attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel

INTRODUCTION

The appellant served on active duty from June 1951 to June 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1994 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for sinusitis.  In a March 1999 remand, 
the Board informed the appellant and his attorney that the 
appellant had not timely perfected his appeal as to the claim 
for service connection for sinusitis.


FINDING OF FACT

A substantive appeal as to the claim for service connection 
for sinusitis was not filed within 60 days from the date the 
statement of the case was issued.


CONCLUSION OF LAW

The appellant did not submit a timely substantive appeal 
following the January 1994 RO determination, which denied 
service connection for sinusitis.  Accordingly, the request 
for review on appeal for service connection for sinusitis is 
dismissed.  38 U.S.C.A. §§ 5107, 7105, 7108 (West 1991); 
38 C.F.R. §§ 20.202, 20.302(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that "questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of entitlement 
to service connection for sinusitis.

In a March 1999 remand, the Board informed the appellant and 
his attorney that the appellant had not submitted a timely 
substantive appeal as to the issue of service connection for 
sinusitis.  The Board remanded the claim to have the RO offer 
the appellant an opportunity to submit evidence as to the 
timeliness of his substantive appeal.

Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran.  Cf. Marsh v. West, 
11 Vet. App. 468, 470-72 (1998); see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the Board concludes that 
its consideration in this decision of the issue of timeliness 
of the substantive appeal does not violate the appellant's 
procedural rights.  The March 1999 Board remand provided both 
the appellant and his attorney notice of the regulations 
pertinent to the issue of timeliness of a substantive appeal, 
as well as notice of the Board's intent to consider this 
issue.  The appellant and his attorney were provided 60 days 
to submit argument on this issue.  The appellant's attorney 
has submitted arguments that the appellant submitted a timely 
substantive appeal as to the issue of service connection for 
sinusitis.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (citations omitted).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following notice of an adverse determination, of a 
notice of disagreement and, following issuance of a statement 
or supplemental statement of the case, an adequate and timely 
substantive or formal appeal.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (1999).  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mailed the 
statement of the case to the appellant or the remainder of the 
one-year period from the date of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  Under pertinent statutory provisions, 
a claimant must file a substantive appeal to perfect an 
appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200; see Roy v. Brown, 5 Vet. App. 554 (1993).  

Section 20.202 states specifically that "[p]roper completion 
and filing of a [s]ubstantive [a]ppeal are the last actions 
the appellant needs to take to perfect an appeal."  38 C.F.R. 
§ 20.202.  If there is a failure to comply with the law or 
regulations, it is incumbent on the Board to reject the 
application for review on appeal.  38 U.S.C.A. §§ 7105(d)(5), 
7108 (West 1991).

In the January 24, 1994, rating decision, the RO denied 
service connection for sinusitis.  The Board is aware that the 
January 1994 rating decision addressed other issues as well; 
however, those issues are not currently before the Board.  The 
January 1994 notification of the rating decision reflects that 
the appellant was notified of his appellate rights at that 
time.  In June 1994, the appellant filed a notice of 
disagreement as to the claim for service connection for 
sinusitis.  A statement of the case was issued on April 18, 
1995, which addressed the appellant's claim for service 
connection for sinusitis.  In the April 1995 statement of the 
case, the RO informed the appellant of the following, in part:

Your argument or "Substantive Appeal" 
should be set out on the enclosed VA Form 
9, Appeal to the Board of Veterans' 
Appeals.  If there is anything you do not 
understand about the instructions on the 
form, we will gladly explain.  The 
important thing is to say, in your own 
words, what benefit you want, what facts in 
the statement of the case you disagree 
with, and any error you believe we made in 
applying the law. . . . 


If we do not hear from you in 60 days, we 
will assume you do not intend to complete 
your appeal and we will close our record.  
See Item 3 of the Instructions in VA Form 
9, Appeal to the Board of Veterans' 
Appeals, if you require more time.  
(38 U.S.C. §§ 7105(d)(3), 7105A(b)). . . .

See 38 C.F.R. § 20.302(b) (1999).

The earliest-received document that could be construed as a 
substantive appeal for the issue of service connection for 
sinusitis following the issuance of the April 1995 statement 
of the case was received on January 25, 1996, which was a 
letter from the appellant's attorney.  The Board holds that 
this was not a timely filed substantive appeal as to the 
claim for service connection for sinusitis.  See 38 U.S.C.A. 
§§ 7105(d)(3), 7108; 38 C.F.R. § 20.302(b).

The RO informed the appellant in the April 18, 1995, statement 
of the case that he was to perfect his appeal within 60 days.  
The 60-day period following the issuance of the statement of 
the case expired on June 17, 1995.  The one-year period had 
already expired on January 24, 1995.  Thus, the later date in 
this case is the 60-day period.  See 38 C.F.R. § 20.302(b).  
The appellant's substantive appeal; however, was received on 
January 25, 1996, which follows the June 17, 1995, expiration 
date.  Thus, the Board has determined that the appellant's 
substantive appeal as to the claim for service connection for 
sinusitis was not timely filed.  See 38 U.S.C.A. 
§§ 7105(d)(3), 7108; 38 C.F.R. § 20.302(b).

The Board is aware of the arguments presented by the 
appellant's attorney in his June 1999 letter.  However, the 
Board does not find that the arguments provide evidence or 
reasons for a determination that the appellant submitted a 
timely substantive appeal as to the claim for service 
connection for sinusitis.

The appellant's attorney states that the appellant submitted a 
VA Form 9 no later than July 1994, which included the issue of 
service connection for sinusitis.  He notes that the 
appellant's notice of disagreement and substantive appeal as 
to the issue of service connection for sinusitis were filed 
within weeks of each other.  The Board does not contest such 
assertion.  The appellant's attorney alleges that because the 
VA Form 9 was filed within one year of the issuance of the 
rating decision, that the appellant's substantive appeal was 
timely.  In support of his argument, the appellant's attorney 
cites to a Board decision and to cases issued by the United 
States Court of Appeals for Veterans Claims (the Court), which 
had been cited within the Board decision.  First, Board 
decisions have no precedential value, and thus another Board 
Member's decision is not binding on this Board Member.

Additionally, the Board is aware that in the case of Archbold 
v. Brown, 9 Vet. App. 124, 132 (1996), the Court determined 
that the appellant's substantive appeal filed prior to the 
issuance of a statement of the case was timely and conferred 
jurisdiction on the Board.  As stated above, an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200.  The 
regulation, 38 U.S.C.A. § 20.200, is completely consistent 
with 38 U.S.C.A. § 7105(a), and the Court has not ruled that 
either the regulation or the statute are unconstitutional.  
Both the statute and the regulation contain the term "after" 
in relating that the substantive appeal should be filed 
"after" the issuance of the statement of the case.  See 
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  The wording in the 
regulation and statute is given its plain meaning.   See 
Gardner v. Brown, 5 F.3d 1456, 1458 (Fed. Cir. 1993) 
("starting point in interpreting a statute is its language, 
for if the intent of Congress is clear, that is the end of the 
matter" (internal quotation marks omitted)), aff'd, 513 U.S. 
115 (1994).

The Board notes that the unique set of circumstances found in 
Archbold, do not exist in this case.  See Archbold, 9 Vet. 
App. 124.  There, the RO had not informed the appellant of his 
appellate rights at the time it issued its initial 
determination.  See id. at 129.  Additionally, the RO, in that 
case, had failed to issue a statement of the case following 
the appellant's filing a notice of disagreement.  Id.  


Unlike Archbold, the RO, in this case, recognized that there 
was a pending notice of disagreement and issued the statement 
of the case in April 1995, prior to referring the appellant's 
claim to the Board.  The Board finds that the facts in this 
case bare no resemblance to the constellation of deficiencies 
found in Archbold and that the holding in Archbold is not 
controlling in this case.  See Archbold, 9 Vet. App. 124.

The appellant's attorney has also asserted that the 
appellant's failure to file a VA Form 9 after the issuance of 
the statement of the case "did not automatically foreclose 
[an] appeal, render the action on the veteran's claim final, 
or deprive the [Board] of jurisdiction," citing to Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993).  That may be true, 
however, the Board has the authority to make determinations 
regarding the timeliness of the substantive appeal, even if 
the RO has construed the substantive appeal as timely.  38 
U.S.C.A. § 7105(d)(3) ("The agency of original jurisdiction 
may close the case for failure to respond after the receipt of 
the statement of the case, but questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals." (Emphasis added))  Therefore, the 
appellant's argument is unpersuasive.  Additionally, the 
appellant's attorney's citation to Hamilton v. Brown, 4 Vet. 
App. 528 (1993), is misguided.  There, the issue before the 
Court related to its own jurisdiction, and not the 
jurisdiction of the Board.  See id.

Finally, the appellant's attorney has asserted that the RO 
should have informed the appellant that the VA Form 9 that he 
had submitted at the time of his July 1994 RO hearing was 
defective.  The Board finds that the RO did inform the 
appellant of the need to submit a substantive appeal as to the 
issue of service connection for sinusitis.  Specifically, in 
the April 1995 statement of the case, which addressed the 
issue of service connection for sinusitis, the RO informed the 
appellant that he needed to submit a substantive appeal within 
the next 60 days.  Thus, the Board finds that the appellant's 
attorney's argument that the appellant was not informed of the 
defective substantive appeal is unsupported.  

In the absence of a timely substantive appeal, the petition 
for appellate review as to the claim for service connection 
for sinusitis is rejected in accordance with 38 U.S.C.A. 
§ 7108.  Therefore, the Board finds that the appellant's 
appeal was not perfected, and it is without jurisdiction to 
adjudicate this claim.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), 7108 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.101(a), 20.200, 20.202 (1999); YT v. Brown, 9 Vet. App. 
195 (1996).  Further, in the absence of a timely appeal, the 
January 1994 rating decision, which denied service connection 
for sinusitis, is final.  McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993); see Roy v. Brown, 5 Vet. App. 554 (1993).


ORDER

The claim for service connection for sinusitis is dismissed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

